Title: From George Washington to Anne-César, chevalier de La Luzerne, 13 June 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters New Windsor June 13th 1781
                        
                        His Excellency the Count de Rochambeau having requested me to forward the Dispatches herewith transmitted by
                            the safest possible conveyance; I now do myself the honor to send them by a Gentleman of the Quarter Master General’s
                            Department.
                        Having been made acquainted by the Count de Rochambeau with the design of the Counte de Grasse to come to
                            this Coast with his fleet; I cannot forbear expressing to Your Excellency my ardent wishes that a body of land Forces
                            might also attend this Naval Armament: As, I am apprehensive, such a decided Superiority of Men may not be drawn together
                            by us, by the time the Count de Grasse will be here, as to ensure our successes against the
                            Enemy’s most important Posts; as his continuance in these Seas may be limited to a short period; and as the addition of a
                            respectable Corps of Troops from the West Indies would in all human probability, terminate the matter very soon in our
                            favor—If these should likewise be your sentiments, and if this Plan should not interfere with the intentions, and
                            interests of His Most Christian Majesty elsewhere, I entreat your Excellency by the first good conveyance, to represent
                            the propriety and necessity of this Measure, to the Commanders in the West Indies; that by one great, decisive stroke, the
                            Enemy might be expelled from the continent, and the Independence of America established at the approaching Negociation. I
                            have the honor to be With the Most perfect respect Your Excellency’s Most Obedient Humble Servant
                        

                        
                            Go: Washington 
                        
                    